                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 KENNETH GRAY,

                                Plaintiff,
         v.                                                                   ORDER

 RANDALL R. HEPP, EDWARD F. WALL,                                          18-cv-958-jdp
 JOHN MAGGIONCALDA, and STEVE BETHKE,

                                Defendants.


       Plaintiff Kenneth Gray, appearing pro se, alleges that defendant prison officials

subjected him to unsafe drinking water at Fox Lake Correctional Institution (FLCI) when he

was incarcerated there.

       I previously screened Gray’s complaint and addressed his motion to join his case with

a multiple-plaintiff lawsuit about the FLCI water currently proceeding before me, Stapleton v.

Hepp, No. 16-cv-406-jdp. See Dkt. 16. Gray said that he originally brought his claims in state

court, but that the parties agreed to Gray voluntarily dismissing the case for the purpose of

refiling the lawsuit here and having Gray’s claims added to the Stapleton case. See Dkt. 1-3

(order dismissing the state-court lawsuit). The state court stated that if I did not allow Gray to

join the Stapleton case, Gray could refile his lawsuit in state court. Id. at 2.

       I concluded that the Stapleton case had progressed too far to consider adding Gray’s

claims to that case, and I gave him a chance to explain whether he wished to have this case

stayed pending the resolution of Stapleton or voluntarily dismiss the case to refile it in state

court. Dkt. 16, at 4. Gray did not respond to my order. But counsel representing the plaintiffs

in Stapleton filed a second amended complaint adding Gray as a plaintiff, Dkt. 87 in the
Stapleton case, under which the parties are currently proceeding. Because the lawsuit under this

case number is now redundant to Stapleton, I will dismiss this case.



                                           ORDER

       IT IS ORDERED that this case is DISMISSED without prejudice.

       Entered July 2, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
